Citation Nr: 0704320	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-14 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for migraine headache.  

2.  Entitlement to an initial (compensable) rating for 
gastroesophageal reflux disease (also claimed as hiatal 
hernia).  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1982 to 
February 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The claims file was later 
transferred to the jurisdiction of the RO in Wilmington, 
Delaware.  

In September 2003, in pertinent part, the RO granted the 
claim of entitlement to service connection for 
gastroesophageal reflux disease (GERD) (also claimed as 
hiatal hernia) and assigned a noncompensable evaluation, 
effective March 1, 2003.  The veteran appealed the assignment 
of the initial noncompensable rating.  The RO also denied the 
claim of entitlement to service connection for onychomycosis 
of the left great toe and the claim of entitlement to service 
connection for migraine headaches.  

Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
GERD, the Board has characterized the issue on appeal in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

In the April 2005 rating decision, the RO confirmed the 
assignment of the initial (compensable) rating for GERD and 
the denial of entitlement to service connection for 
migraines.  The RO also awarded service connection for 
bilateral onychomycosis, toenails, of the feet and assigned a 
noncompensable rating, effective March 1, 2003.  To date, the 
veteran has not filed a Notice of Disagreement with the 
assignment of the initial noncompensable rating; therefore, 
this issue has been resolved and is not currently on appeal 
before the Board.  

The issue of entitlement to service connection for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected gastroesophageal reflux disease 
(GERD) (also claimed as hiatal hernia) is manifested by rare 
episodes of heart burn.  

2.  The record does not include medical records which show 
that the service-connected GERD is manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and/or 
regurgitation.  


CONCLUSION OF LAW

The criteria for an initial (compensable) rating for 
gastroesophageal reflux disease (also claimed as hiatal 
hernia) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 
4.20, 4.27, 4.40, 4.114, Diagnostic Codes 7399-7346 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that the United States Court of Appeals for 
Veteran's Claims (the Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
be provided "at the time" of, or "immediately after," the 
VA's receipt of a complete or substantially complete 
application for VA-administered benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  In August 2003, the 
veteran was provided with correspondence which essentially 
notified him that VA would assist him with his claim.  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  

The Board finds that all notification and development action 
needed to render a fair decision on the issue of entitlement 
to an initial increased rating has been accomplished.  In 
September 2003, the RO awarded service connection for 
gastroesophageal reflux disease (GERD) and assigned a 
noncompensable rating and an effective date.  As set forth in 
Dingess, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated--it has been proven."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Veterans Appeals (Court) further 
held in Dingess that when a claim has been proven, the 
purpose of section 5103(a) has been satisfied and notice 
under its provision is no longer applicable.  Because the 
veteran's service connection claim has been granted, i.e., 
proven, and he was assigned an initial noncompensable rating 
and an effective date, section 5103(a) notice is no longer 
applicable.  As a result, even if there was a notice error 
with respect to the duty to notify that occurred prior to the 
award of service connection and the assignment of the 
disability rating and effective date, because the claim has 
already been proven and the purpose of section 5103(a) has 
been satisfied, that error was nonprejudicial.  

The Board observes that VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
record reflects that the veteran's service medical records 
and August 2003 VA examination report have been obtained and 
associated with the claims file.  The veteran has not 
identified any other obtainable medical records or evidence 
pertinent to the claim.  The Board is similarly unaware of 
any outstanding obtainable evidence.  Therefore, the Board is 
satisfied that the VA has complied with the duty to assist 
requirements.  

The Board finds that any procedural errors in the development 
and consideration of the claim by the agency of original 
jurisdiction were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.  

II.  Analysis

In September 2003, the RO granted the claim of entitlement to 
service connection for gastroesophageal reflux disease (GERD) 
(also claimed as hiatal hernia) and assigned a noncompensable 
evaluation, effective March 1, 2003.  The veteran timely 
appealed the assignment of the initial noncompensable rating.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to an initial compensable rating following the grant of 
service connection, evaluation of the medical evidence since 
the effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2006).  

In the veteran's case, the service-connected disability of 
GERD does not have a specific Diagnostic Code.  Where the 
particular disability for which the veteran has been service-
connected is not listed in the Rating Schedule, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  See 38 C.F.R. §§ 
4.20, 4.27. See also Lendenmann v. Principi, 3 Vet. 
A38 C.F.R. §pp. 345, 349- 350 (1992); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Accordingly, the symptomatology 
associated with GERD is rated according to the analogous 
condition of hiatal hernia under Diagnostic Code 7346.  

Under Diagnostic Code 7346 (Hernia Hiatal): A 60 percent 
rating is assigned where there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent rating is assigned 
for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substantial or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
assigned when there is evidence of two or more of the 
symptoms for the 30 percent evaluation of less severity.  See 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2006).  

The veteran underwent VA examination in August 2003.  The 
August 2003 examination report shows that the veteran has a 
history of heartburn, which was diagnosed in 1987.  He 
related that he now experiences rare episodes of heartburn.  
The examination of the gastrointestinal system showed that 
the veteran's abdominal contour was normal, 
hepatosplenoorganomegaly was absent, and ventral, umbilical 
and inguinal hernias were also absent.  The examiner reported 
that the veteran's heart burn is under control.  The examiner 
stated that the veteran does not have severe symptoms 
manifested by partial relief of pain with therapy, absence of 
periodic vomiting and no history of hematemesis or melena, 
anemia or significant weight loss.  It is noted that the 
veteran has loss weight; however, the weight loss is not 
intentional.  

In order to assign a compensable rating for the service-
connected GERD, the evidence must show that the veteran has 
persistent recurrent epigastric stress with at least two of 
the following symptoms: dysphagia, pyrosis, and 
regurgitation.  The record does not include such findings.  
The August 2003 VA examination report is the only post-
service medical evidence of record which pertains to GERD and 
the report does not show that the veteran complained of 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation.  In fact, the examination report shows that 
the veteran's heart burn is under control and that the 
episodes of heart burn are rare.  

There is no other medical record to evaluate.  There are no 
medical records which show that the veteran received 
treatment for symptoms associated with GERD during the appeal 
period.  The Board has considered the veteran's service-
connected GERD under all other potentially applicable 
Diagnostic Codes.  However, Diagnostic Codes 7203 to 7205 are 
not for application because the evidence does not show that 
the veteran has been diagnosed with stricture, spasm, or 
diverticulum of the esophagus.  Likewise, the evidence does 
not show that the veteran has been diagnosed with a gastric, 
duodenal, marginal, hypertrophic, inguinal, ventral, or 
femoral ulcer; therefore, Diagnostic Codes 7204 to 7307 and 
7338 to 7340 are not for application.  Thus, the Board 
concludes that an initial compensable rating for the 
veteran's service-connected GERD is not warranted under any 
applicable Diagnostic Code.  

In view of the foregoing, the Board concludes that the 
evidence received in connection with the claim of entitlement 
to an initial (compensable) rating for GERD does not meet the 
criteria for a compensable rating.  In reaching this 
conclusion, the Board finds that the preponderance of the 
evidence is against the claim of entitlement for an increased 
rating.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Thus, the claim is denied.  


ORDER

Entitlement to an initial increased (compensable) rating for 
gastroesophageal reflux disease (also claimed as hiatal 
hernia) is denied.  









(CONTINUED ON THE NEXT PAGE)

REMAND

The claim of entitlement to service connection for migraine 
headache was received in December 2002  While the veteran was 
provided with a pre-rating August 2003 correspondence which 
informed him that the RO scheduled him to undergo VA 
examination and that VA would assist him in obtaining 
evidence to substantiate his claim, the veteran was not 
provided with information which notified him of the evidence 
that he must submit to substantiate the claim of entitlement 
to service connection for migraine headache.  

A notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The veteran has not received a 
correspondence outlining this information.  

More recently, in Dingess v. Nicholson 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that upon receipt of an application for a 
service-connection claim, VA must inform the veteran that a 
disability rating and an effective date will be assigned if 
service-connected benefits are awarded.  A review of the 
record shows that the veteran was not provided with notice of 
the type of evidence that is necessary to establish a 
disability rating and an effective date in the event that 
service connection is awarded for migraine headache.  Given 
the foregoing, the Board finds that the requirements set 
forth in Dingess have not been met.  

Therefore, on remand, provide the veteran with a notice 
letter which is consistent with VA's duty to notify and 
assist, as outlined in 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and the information and evidence which is necessary 
to establish a disability rating and an effective date in the 
event that service connection is granted.  See Dingess.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter that 
is consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), and which 
expressly addresses the claim of 
entitlement to service connection for 
migraine headache.  The letter must do 
the following:

(1) inform the veteran about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the veteran about the 
information and evidence that VA will 
seek to provide; (3) inform the veteran 
about the information and evidence the 
veteran is expected to provide; and (4) 
request that the veteran provide any 
evidence in the veteran's possession that 
pertains to the claim.  

The notice letter should also include an 
explanation of the type of information or 
evidence needed to establish a disability 
rating and effective date for the service 
connection claim, as outlined by the 
Court in Dingess.  

2.  The RO should readjudicate the claim 
and verify that the requested development 
has been accomplished in a manner that is 
consistent with this Remand, and if the 
benefits sought on appeal remain denied, 
the veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


